United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                           June 5, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 05-60858
                             Summary Calendar



                                 DEAN KELLY,

                           Plaintiff-Appellant,

                                   versus

            BEAU RIVAGE RESORTS, INC., JAMES KESSELL,
                   ERIC NEWTON, and JOHN DOES,

                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 1:04-CV-0055
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff Dean Kelly appeals from the dismissal on summary

judgment of his claims stemming from an incident at a modeling

event at the Beau Rivage resort in Mississippi in which the

plaintiff was arrested for trespassing. Plaintiff objects that the

district   court   erred    in   denying    his   request   for    additional

discovery under Rule 56(f) and in granting summary judgment on his

claims.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 05-60858
                                    -2-

     The denial of a Rule 56(f) motion by a district court is

reviewed for abuse of discretion. Beattie v. Madison County Sch.

Dist., 254 F.3d 595, 605 (5th Cir. 2001). The plaintiff must show

how the additional discovery will defeat summary judgment and

create a genuine dispute as to a material fact. Washington v.

Allstate Ins. Co., 901 F.2d 1281, 1285-86 (5th Cir. 1990). The

district court here held that the plaintiff’s efforts to conduct

discovery relating to an Beau Rivage identification badge allegedly

used by the plaintiff to attract women in a bar were immaterial to

the issues on summary judgment. Plaintiff contends that this

discovery was relevant to whether Beau Rivage had a “good faith

belief in the Plaintiff’s guilt” in misusing its badge, part of the

basis for its decision to eject him. The district court did not

abuse its discretion. Mississippi law allows a business to eject

individuals from their premises. MISS. CODE ANN. § 97-23-17 (1972).

Discovery on the question of why Beau Rivage chose to eject the

plaintiff is not material to the question of whether, after he was

ordered to leave, the plaintiff committed trespass.

     Plaintiff also objects that the district court erred in

granting summary judgment. We review de novo. Facility Ins. Corp.

v. Employers Ins. of Wausau, 357 F.3d 508, 512 (5th Cir. 2004). The

district court did not err in granting summary judgment on the

claims.   As   to   the   malicious   prosecution   claim   for   arresting

plaintiff for trespassing, it is undisputed that plaintiff was

instructed to leave and video evidence demonstrated that afterwards
                              No. 05-60858
                                   -3-

the plaintiff refused to leave and attempted to walk past security.

This suffices to show probable cause to arrest the plaintiff for

trespass. The plaintiff’s false arrest, false imprisonment, and

negligent and intentional infliction of emotional distress claims

were properly dismissed for the same reason. The district court did

not err in dismissing the assault and battery claim, as the arrest

was lawful and reasonable force was permissible in conducting that

arrest. The negligent supervision claim was properly dismissed

because its success depends on proving the other claims. The

district court properly dismissed plaintiff’s invasion of privacy

claim because the plaintiff’s expectation of privacy was outweighed

by   the   defendant’s   interest   in   maintaining    control   over   the

plaintiff until he complied with the order to leave the property.

The plaintiff’s claim for conversion of a ring allegedly in his

backpack    was   properly   dismissed   because   he   has   produced    no

affirmative factual evidence supporting the claim. The judgment of

the district court is AFFIRMED.